FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                                May 27, 2016
                         _________________________________
                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,
                                                               No. 15-8051
v.                                                  (D.C. No. 1:15-CR-00057-NDF-1)
                                                                (D. Wyo.)
ANDREW LAMBERT SILICANI,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, HARTZ, and MORITZ, Circuit Judges.
                 _________________________________

       Defendant Andrew Lambert Silicani pleaded guilty in the United States District

Court for the District of Wyoming to four counts charging the use of interstate-commerce

facilities in the commission of murder-for-hire. See 18 U.S.C. § 1958. The court

sentenced him to 420 months’ imprisonment. He appeals, challenging his sentencing on

two grounds. First, he contends that the district court abused its discretion in failing to

sua sponte order a hearing under 18 U.S.C. § 4244 to assess whether he should have been

hospitalized rather than imprisoned. Second, he argues that his above-guidelines

       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
sentence was substantively unreasonable. We have jurisdiction under 28 U.S.C. § 1291

and affirm.

I.     Hearing Under 18 U.S.C. § 4244

       A familiar component of criminal proceedings is a hearing to determine whether

the defendant is competent to stand trial, plead guilty, or be sentenced. See 18 U.S.C. §

4241. Less familiar is the practice codified in § 4244 to determine whether a convicted

defendant’s mental disease or defect may require treatment in a facility other than prison.

Subsection 4244(a) permits a defendant to request a hearing on the matter and authorizes

the court to sua sponte set such a hearing. It provides:

      A defendant found guilty of an offense, or the attorney for the Government,
      may, within ten days after the defendant is found guilty, and prior to the
      time the defendant is sentenced, file a motion for a hearing on the present
      mental condition of the defendant if the motion is supported by substantial
      information indicating that the defendant may presently be suffering from a
      mental disease or defect for the treatment of which he is in need of custody
      for care or treatment in a suitable facility. The court shall grant the motion,
      or at any time prior to the sentencing of the defendant shall order such a
      hearing on its own motion, if it is of the opinion that there is reasonable
      cause to believe that the defendant may presently be suffering from a mental
      disease or defect for the treatment of which he is in need of custody for care
      or treatment in a suitable facility.

Id. § 4244(a). Under § 4244(b) the court may order a mental examination of the

defendant before the hearing. After the hearing the court may commit the defendant to

the custody of the Attorney General for hospitalization for care or treatment if “the court

finds by a preponderance of the evidence that the defendant is presently suffering from a

mental disease or defect and that he should, in lieu of being sentenced to imprisonment,

be committed to a suitable facility for care or treatment . . . .” Id. § 4244(d). The


                                              2
“commitment constitutes a provisional sentence of imprisonment to the maximum term

authorized by law for the offense for which the defendant was found guilty.” Id. If the

director of the facility later certifies that the defendant has sufficiently recovered from the

disease or defect that care and treatment in the facility is no longer necessary, the court

may proceed to sentencing if the provisional sentence has not expired. See id. § 4244(e).

       Defendant did not request a § 4244 hearing in district court; but he argues that the

court should have ordered one sua sponte. Before addressing the merits of that argument,

we consider what our standard of review should be. Nearly always, when an issue has

not been raised in district court, we review only for plain error. See United States v.

Smith, 815 F.3d 671, 675 (10th Cir. 2016). Under that standard of review we reverse the

district court’s decision “only if (1) the district court committed an error, (2) the error is

clear at the time of the appeal, (3) the error affects substantial rights, and (4) the error

seriously affects the fairness, integrity, or public reputation of judicial proceedings.” Id.

(internal quotation marks omitted).

       Defendant, however, argues that we should apply the same abuse-of-discretion

standard as if he had requested the district court to conduct a hearing. He points out that

in United States v. Williams, 113 F.3d 1155, 1160 (10th Cir. 1997), we reviewed for

abuse of discretion a district court’s failure to sua sponte order proceedings under 18

U.S.C. § 4241 to determine a defendant’s competency to stand trial, and he contends that

the same rule should apply to § 4244 proceedings. We are not persuaded.

       In Williams we did not specifically address what our standard of review should be

or mention the possibility of plain-error review; so we would not ordinarily consider that

                                               3
opinion binding precedent on the issue. In any event, we emphasized the constitutional

importance of determining competency because trial of an incompetent defendant would

violate fundamental notions of due process. See Williams, 113 F.3d at 1160–61.

Defendant cites no comparable due-process interest here. We do not doubt that

constitutional standards could be violated by keeping a duly convicted person in prison

when another institution would be needed because of the prisoner’s mental defect or

disease. But it is not obvious that the Constitution requires a procedure to predict that no

prison will be able to treat the convicted person adequately, particularly when, as here,

there is nothing to indicate that a constitutional violation has occurred while the

defendant has been incarcerated for several years. Moreover, in the competency context

an appellate court may be reluctant to hold that an incompetent defendant could forfeit

his rights (and therefore be relegated to plain-error review), so plain-error review could

be justified only if the appellate court were to assume an affirmative answer to the very

question to be resolved—whether the defendant was competent. Here, however,

Defendant’s competency is not contested. We see no reason to depart from the general

rule that we review unpreserved issues only for plain error.

       We are buttressed in our determination regarding the standard of review by noting

that other circuits have applied plain-error review to the failure of a district court to sua

sponte order a § 4244 hearing. See United States v. Czubaj, 85 F. App’x 477, 479 (6th

Cir. 2004); United States v. Lizama, 13 F. App’x 738, 740 (9th Cir. 2001). The only

contrary case cited by Defendant is not persuasive because the court focused almost

entirely on the district court’s failure to sua sponte conduct a competency hearing (an

                                               4
issue that perhaps cannot be forfeited) and, in any event, held that there had been no

abuse of discretion, so the standard of review was not a critical issue. See United States

v. Lindsey, 339 F. App’x 956, 963 (11th Cir. 2009) (per curiam).

       Turning to the merits, we must decide whether the district court plainly erred in

failing to conduct a hearing to determine whether Defendant was “suffering from a

mental disease or defect for the treatment of which he is in need of custody for care or

treatment in a suitable facility.” 18 U.S.C. § 4244(a). We focus on the second element of

plain-error review: whether the district court violated law that was clearly established at

the time. “An error is clear when it is contrary to well-settled law.” Smith, 815 F.3d at

675 (internal quotation marks omitted). “For us to characterize a proposition of law as

well-settled, we normally require precedent directly in point from the Supreme Court or

our circuit or a consensus in the other circuits.” Id.

       On its face the statutory standard would appear to be satisfied only if Defendant

had a mental disease or defect and the mental disease or defect could not be adequately

treated in a prison. We acknowledge that two courts and at least one commentator have

suggested that there may be other circumstances in which the statute requires that the

defendant not be imprisoned, but such limited authority can hardly establish clear law.

See United States v. Abou-Kassem, 78 F.3d 161, 165 (5th Cir. 1996) (§ 4244 furthers

“the governmental interests in (1) protecting mentally ill prisoners who might be at

substantial risk if placed in the general prison population; (2) ensuring the safety of other

inmates; and (3) providing humanitarian treatment for mentally ill inmates”); United

States v. Jensen, 639 F.3d 802, 805 (8th Cir. 2011) (same); Daniel A. Krauss & Alan M.

                                              5
Goldstein, The Role of Forensic Mental Health Experts in Federal Sentencing

Proceedings, in Forensic Psychology 359, 377–78 (Alan M. Goldstein ed., 2007) (“The

main issue in [§ 4244] evaluations is not only the severity of the mental illness from

which the defendant suffers, but also how well the mentally ill defendant can adapt to

prison society at a standard federal prison facility.”).

       The record here fails to establish that the error, if any, was clear. There is

certainly adequate evidence in the presentence report that Defendant suffers from a

mental disease or defect. As early as the age of three he experienced fits of rage during

which he would break items and damage the floors and walls of his home. At the age of

four he was diagnosed with attention deficit hyperactivity disorder and conduct disorder,

also known as oppositional defiant disorder. He was first hospitalized at the age of seven

after a fit of rage in which his eyes became glazed over and he appeared ready to stab his

mother with a pair of scissors. In the fourth grade he had a “melt down and kicked his

teacher in the head.” Presentence Report (PSR), R. Vol. 2 at 91 (PSR at 13). Thereafter,

he was diagnosed with bipolar disorder. He continued to experience behavioral problems

and receive mental-health treatment throughout his childhood. More recently his 2012

Wyoming presentence report indicated that he suffered from attention-deficit

hyperactivity disorder, bipolar disorder, polysubstance abuse, and cannabis dependence.

Nevertheless, there is no evidence that there is necessary treatment for Defendant

available in other institutions that is not available in federal prison. Defendant points to

some of his misconduct while incarcerated in state prison (which, as far as the record

before us shows, was not repeated during his five months of federal custody before

                                               6
sentencing). He fails, however, to connect any of that misconduct to a specific mental

disease or defect that could be adequately treated only in a facility other than prison.

II.    Substantive Reasonableness of the Sentence

       Without the benefit of a plea agreement, Defendant entered a guilty plea to four

counts of the use of interstate-commerce facilities with intent that murder for hire be

committed. See 18 U.S.C. § 1958. The maximum penalty for each count is 10 years’

imprisonment. See id. Under the sentencing guidelines his adjusted offense level was

39, and he received a three-level reduction for acceptance of responsibility, resulting in a

total offense level of 36. His criminal history placed him in category III, so his

guidelines range was 235 to 293 months. The court varied upward and imposed a

sentence of 420 months.

       Defendant argues that his 420-month sentence is substantively unreasonable.

“Substantive review involves whether the length of the sentence is reasonable given all

the circumstances of the case in light of the factors set forth in 18 U.S.C. § 3553(a).”

United States v. Alapizco-Valenzuela, 546 F.3d 1208, 1215 (10th Cir. 2008) (internal

quotation marks omitted). We review for abuse of discretion. See id. at 1216. We “must

give due deference to the district court’s decision that the § 3553(a) factors, on a whole,

justify the extent of the variance.” Id. (internal quotation marks omitted).

       In this case, “the nature and circumstances of the offense and the history and

characteristics of [Defendant],” 18 U.S.C. § 3553(a)(1), are paramount (although they

also affect related factors regarding the serious nature of the offense, just punishment,



                                              7
deterrence, and protection of the public, see id. 3353(a)(2)). We summarize Defendant’s

offense and criminal history.

       In late 2014, while incarcerated in a Wyoming prison on a state offense,

Defendant solicited a fellow inmate’s help in hiring a hitman to kill his mother and

stepfather so he could collect on his mother’s life-insurance policy. The “hitman”

obtained by the other inmate was an undercover officer. During his conversations with

the officer, Defendant also indicated that he would like to have his father murdered later

on for his life insurance, house, and car. His mother and father were not his biological

parents but had adopted him as a newborn. He expressed no complaints about how his

mother had treated him but justified the murders to the undercover agent by saying, “it’s

not my blood,” and “the money [would be] more of a help than they are right now.” PSR

at 8. He told the officer he did not care whether the two suffered in the course of the

murder.

       This offense was not an isolated incident during Defendant’s adulthood. His

Wyoming incarceration was for a brutal robbery he committed in early 2011, when he

was 19. After he and his friends decided to randomly pick someone to rob, they came

upon the victim roller blading. One of the friends turned to Defendant and said, “Get

him.” PSR at 11. Defendant exited the vehicle and proceeded to stab the victim at least

six times. When he later confessed, he said that he thought he had killed the victim. He

also admitted to an uncharged stabbing two weeks earlier when purchasing marijuana.

He was sentenced to five to seven years’ imprisonment.



                                             8
       While imposing sentence, the district court described Defendant as believing that

his “violence is the answer for matters that are really even apparently unprovoked”

R. Vol. 3 at 76. It said that the stabbing for which he was incarcerated in Wyoming

“really indicated [] this continuing picture of callous disregard where [Defendant]

stabbed someone so much, hoping to leave them dead, for no clear reason other than

perhaps greed and a proclivity towards violence.” Id. The court continued:

       [T]o see someone as young as you with such exceptionally callous, greedy,
       criminal-thinking personality is troubling. . . .
       ...

       Your mother, who stood by you through the entire course of your life, . . .
       not only poured resources in terms of mental health resources, but even
       while you were in prison sent money and gifts, purchased items for you on
       demand. And to have this be the mindset that you come away with to plan
       such a heinous offense, really with no apparent interest in anything other
       than the greed and receiving money. For what? For a new car? For ten
       tattoos and drugs?

       To exchange a life for such juvenile desires is hard to comprehend. And to
       then express that you really don’t care if there’s suffering involved is even
       harder to comprehend. And to make matters worse, as though they could
       be worse, to talk about taking a similar action against your father, who I
       understand you’ve had issues with, but apparently he wasn’t first on your
       list because you didn’t know whether he had any resources that would ever
       come your way. I’m not sure. This to me is impossible, impossible to
       understand.

       So, considering the callous disregard that you’ve held toward other people
       for – for such a long time, the potential continuing danger that you present
       to society, with disordered ways of thinking that are very difficult to change
       and an approach that appears to lack explanation other than, again, a callous
       disregard for not just life but for those people that care and love you as you
       stand here today, and greed is – are factors that elevate this case beyond just
       a desire for punishment.




                                             9
       I don’t sit up here desiring to punish anyone. But you with the – with your
       mindset and your nature, your past history, the particular chilling nature of
       the offense warrants an upward variance . . . .

R. Vol. 3 at 76–78.

       Defendant contends that the court improperly justified its upward variance by

focusing on factors already accounted for in the sentencing guidelines. But “district

courts have broad discretion to consider particular facts in fashioning a sentence under 18

U.S.C. § 3553(a), even when those facts are already accounted for in the advisory

Guidelines range.” Alapizco-Valenzuela, 546 F.3d at 1222. And it is clear from the

record that the district court considered factors not taken into account by the guidelines,

such as Defendant’s desire to kill those who loved him and his “callous disregard” for

others’ lives.

       He further argues that the court “turned a blind eye” to his lengthy mental-health

condition that contributed to the offense. The record shows, however, that the court

explicitly considered his mental-health record in fashioning its sentence.

       We also reject Defendant’s argument that the district court did not weigh the need

to avoid unwarranted sentencing disparities. The court explicitly stated that “[t]his is an

unusual case,” R. Vol. 3 at 75, warranting a more severe sentence. In his brief to this

court Defendant has not cited any evidence that similar defendants were sentenced more

leniently.

       We see no abuse of discretion in the district court’s imposition of the lengthy

sentence here.



                                             10
III.   CONCLUSION

   We AFFIRM the judgment of the district court.

                                          Entered for the Court


                                          Harris L Hartz
                                          Circuit Judge




                                         11